DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim “a notch on an inner wall of the cable duct” of claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 11 and 16, a limitation “a clearance dimension: is vague and unclear and leaves render in doubt as to the meaning of the technical feature, thereby rendering the definition of the subject mater of these claims. Appropriate corrections are required.
Claim 7, recites, “a notch on an inner wall of the cable duct” as it is not shown and/ or not discloses in the specification, hence it is not clear which notch the applicant is trying to claim; hence it is vague and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-21 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Listing et al. (US 20180331451) hereafter Listing.
Regarding claim 1, Listing, discloses a connector housing (Fig. 1 (2, 28, 30, 26, 24)) for an electrical plug connector (Fig. 1; paragraph [0026]) 
    PNG
    media_image1.png
    337
    419
    media_image1.png
    Greyscale
comprising at least one cable duct (Fig. 1 (14); paragraph [0027]) for passing an electrical cable (Fig. 1 (20); paragraph [0027]) of a predefined outer diameter (it is implicit that the cable will have a predefined outer diameter) along a plug-in direction (Fig. 3C (S), also pointed out as direction Z in figure A) below), an oscillation suppressor (Fig. 1 (28, 30); paragraph [0028]) that can be pivoted about a pivot axis (Fig. 5 (SW); paragraph [0030, 0038]) into said at least one cable duct (as appreciated in Fig. 4H; paragraph [0043]), wherein, in the pivoted state (Fig. 5) of said at least one oscillation suppressor (Fig. 1 (28, 30); highlighted in grey in figure A) below), said at least one cable duct (Fig. 5 (14) in a cross section (XY in figure A) below) perpendicular to said plug-in direction (Z direction in figure A) below) has at least one clearance dimension which is equal in size to or smaller than said predefined outer diameter (pointed out in figure A) below) of said electrical cable to be passed through (it can be appreciated in Fig. 5 (left portion) that before the oscillation suppressor is pivoted the cable is freely floating in the cable duct Fig. 5 (14); however when the clamping segments Fig. 2 (50) having the clamping web Fig. 2 (112) move into the cable duct Fig. 5 (right portion), the cable is clamped between the inner side walls Fig. 5 (96) by pressure of the clamping segments, see figure A) below).”, and a hinge 66, 68, 72, 70 (see fig. 3A-3C). arranged on an exterior wall of the connector housing and defining the pivot axis, the oscillation suppressor pivotally connected to the housing via the hinge.
Regarding claim 2, Listing, discloses that the oscillation suppressor 28, 30 is pivotable by way of a hinge (paragraph [0048].  It also discloses that the oscillation suppressor is arranged outside the housing, in the pivoted state of the oscillation suppressor. In D1 the oscillation suppressor is slid into the plug housing after the plug contact is inserted inside the housing; thus prior to the assembly this member is arrange on the back outer surface of the housing, only after the plug is slided into the housing and the pivoting members are actuated these members are inside the housing (paragraph [0035-0038)).

    PNG
    media_image2.png
    470
    426
    media_image2.png
    Greyscale
Regarding claim 4, Listing, discloses the oscillation suppressor has a projection 76, 78, (P, see annotated fig.) protruding into the cable duct in the pivoted state (fig. 3A, 3B, 7).
Regarding claim 5, Listing, discloses the projection 76 has a wedge shape.
Regarding claim 6, Listing, discloses the projection is disposed on an arm 74 of the oscillation suppressor 30.
Regarding claim 7, Listing, discloses a notch N (see annotated fig.) on an inner wall of the cable duct. 
It is also to be noted that, the connector housing comprises at least one notch on an inner wall of the cable duct. This notch is there so that when the arms from the lever are received in the cable duct the cable is clamped, towards the notch, between the inner wall and the arm. In D1, however, the cable is clamped between the arms of the lever by pressure of the clamping web Fig. 5 (112) against the inner walls Fig. 5 (96). In this sense there is a different type of notch (space between Fig. 5 (100) and bottom wall Fig. 5 (98) in D1) which receives the clamping web Fig. 5 (112) in D1, and provides the same advantages as the notch in the present application. Therefore, this notch is just a design option which the skilled person would select depending on the circumstances in order to solve the problem posed (namely, firmly clamp the cable inside the housing). For the subject matter of claim 7 see D1: Fig. 5 where two cable ducts, Fig. 5 (14) extending in parallel are observed. These are separated by partition wall Fig. 5 (96), and said notch (space between Fig. 5 (100) and bottom wall Fig. 5 (98) in D1) is disposed on said at least one partition wall Fig. 5 (96).
Regarding claim 8, Listing, discloses a pair of cable ducts extending in parallel (see gig. 5).

    PNG
    media_image3.png
    474
    626
    media_image3.png
    Greyscale
 Regarding claim 9, Listing, discloses the cable ducts are separated from one another by a partition wall PW, the notch is disposed on the partition wall.
Regarding claim 10, Listing, discloses the oscillation suppressor 30 has a latching element 63 latching in a pre-pivot position and/or in the pivoted state (see paragraph [0034].
Regarding claim 11, Listing discloses an electrical plug connector, comprising: an electrical cable 20 having a predefined outer diameter and a predefined natural frequency (each and every cable is implicitly having a predefined outer diameter and a predefined natural frequency); an electrical contact element 12 arranged on an end of the electrical cable 20 (see fig 1); and a connector housing 2 including a cable duct (see fig. 4E) receiving the electrical cable along a plug-in direction and an oscillation suppressor 28, 30 pivotable about a pivot axis SB into the cable duct, the cable duct in a cross section perpendicular to the plug-in direction has a clearance dimension in a pivoted state of the oscillation suppressor in the cable duct equal to or less than the predefined outer diameter of the electrical cable, the oscillation suppressor abuts the electrical cable in the pivoted state, as discussed above in claim rejection above.
Regarding claim 12, Listing discloses the electrical cable has a natural frequency higher than the predefined natural frequency in the pivoted state of the oscillation suppressor. It is well known that the natural frequency of a system decreases when mass is added and quicker the vibration energy is attenuated. Therefore, listing reference will also reduced the natural frequency of the cable by using the oscillation suppressor to clamp the cable with Fig. 2 (50) in D1 so vibration is reduced, thus has a natural frequency higher than the predefined natural frequency in the pivoted state of the oscillation suppressor.
Regarding claim 13, Listing discloses locking device 63 holding the oscillation suppressor in the pivoted state.
Regarding claim 14, Listing, discloses the locking device 62 at least partially surrounds the connector housing.
Regarding claim 15, Listing, discloses the oscillation suppressor 28, 30 has a positioning element 64, the locking device 62 abuts against the positioning element 64 (see figs. 3A and 3B) (also 48, 81).
Regarding claim 16, Listing discloses an electrical plug connection  comprising an electrical plug connector including an electrical cable 20 implicitly having a predefined outer diameter and a predefined natural frequency as discussed above, an electrical contact element 12 arranged on an end of the electrical cable, and a connector housing 2 including a connector housing 2 including a cable duct (see fig. 4E) receiving the electrical cable along a plug-in direction and an oscillation suppressor 28, 30 pivotable about a pivot axis SB into the cable duct, the cable duct in a cross section perpendicular to the plug-in direction has a clearance dimension in a pivoted state of the oscillation suppressor in the cable duct equal to or less than the predefined outer diameter of the electrical cable, the oscillation suppressor abuts the electrical cable in the pivoted state, as discussed above in claim rejection above; and a mating connector (paragraph [0026]) complementary to the electrical plug connector, the mating connector has a mating contact (see Paragraph [0003]) matable with the electrical contact element 12. 
Regarding claim 17, Listing discloses the oscillation suppressor directly abuts a non-conductive portion of the electrical cable in the pivoted state.  
Regarding claim 18, Listing discloses the arm of the oscillation suppressor is positioned outside of the housing in the pivoted state.  
Regarding claim 19, Listing discloses the oscillation suppressor is pivotable about the hinge between a pre-pivot position and a pivoted position associated with the pivoted state, in the pre-pivot position the projection is arranged outside of the housing and in the pivoted position the projection extends through an opening formed through the housing and into the cable duct.  
Regarding claim 20, Listing discloses comprising a contact chamber sized to receive an electrical contact, the contact chamber arranged adjacent to and in communication with the cable duct in the plug-in direction, wherein the oscillation suppressor is pivotable about the hinge between a pre-pivot position and a pivoted position associated with the pivoted state, in 7.5.22/9502505_1.docx-4-U.S. Application No.: 17/180,003 Reply to Non-Final Office Action of April 5, 2022 the pre-pivot position at least a portion of the projection is arranged outside of the housing and in the pivoted position the projection extends into the cable duct.  
Regarding claim 21, Listing discloses the pivoting axis defined by the hinge is oriented perpendicular to the plug-in direction.
Response to Arguments
Applicant's arguments filed on 7/5/2022 have been fully considered but they are not persuasive. 
Regarding drawing objection applicant seems to consider an inner wall and partition wall is the same” examiner respectfully disagrees, as the inner wall cannot be same as the partition wall, by definition.
Regarding claim 1, the applicant argues that, “the cited hinge 66,68,70,72 of Listing is not arranged on an exterior wall of the connector housing, nor is the contact arm 48 pivotally connected to the connector housing via this hinge. Further still, the cited hinge 66,68,70,72 does not define the axis SW of Listing (cited as equivalent to the claimed pivot axis)”. Examiner respectfully disagrees, as explained in the claimed rejection.
Regarding claim 2, the applicant argues that, “the oscillation suppressor is arranged on an outer side of the connector housing in the pivoted state of the oscillation suppressor". In distinction, the components of the cited hinge 66,68,70,72 of Listing are only in contact with one another after the contact arm is arranged within the cited housing” This argument is based on guessing, there is no evidence provided by the applicant, secondly, the portion of hinge 66,68,70,72 is arranged on an outer side of the housing. 
Regarding claim 11, the applicant argues that, “In its rejection of claim 11 … the Action does not provide any support for where Listing allegedly teaches such an arrangement. In fact, the contact arm 48 of Listing does not abut the electrical cable disclosed therein. Rather, as set forth throughout the specification and figures of Listing, the contact arm 48 is used to bear against the cable receptacle 18 of the plug contact 12 (i.e., the terminal). See paragraphs [0027] and [0040], as well as Figures 4A-4H and 5 of Listing illustrating the same. Nowhere does Listing teach, or even remotely suggest, that its slider including the cited contact arm 48 is used to abut an electrical cable. See also the Background and Summary of Listing, specifically describing the problem addressed by the invention (i.e., securing the plug contacts or terminals within a connector housing)” This argument is not consistent with the claim language, as the subject matter the applicant argues is not a part of the claimed subject matter, therefore Applicant’s arguments are not supported by the claim language, as it is not a part of the claimed subject matter.  Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/Primary Examiner, Art Unit 2831